

117 HR 4849 IH: Integrated English Literacy and Civics Education Nationwide Act
U.S. House of Representatives
2021-07-29
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I117th CONGRESS1st SessionH. R. 4849IN THE HOUSE OF REPRESENTATIVESJuly 29, 2021Mr. Sablan (for himself, Mrs. Radewagen, and Mr. San Nicolas) introduced the following bill; which was referred to the Committee on Education and LaborA BILLTo amend the term State to include outlying areas for purposes of the Integrated English Literacy and Civics Education program.1.Short titleThis Act may be cited as the Integrated English Literacy and Civics Education Nationwide Act.2.Integrated English literacy and civics educationSection 243 of the Workforce Innovation and Opportunity Act (29 U.S.C. 3333) is amended by adding at the end the following: (e)State definedThe term State has the meaning given the term in section 3, except that such term also includes outlying areas (as defined in section 3). .